Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/22 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, fails to teach the totality of the limitations of the independent claim.  In particular, it fails to teach the claimed skimmer funnel in combination with the rest of the limitations, both structural and functional, of the claim.  Based on the prior art of record, one of ordinary skill in the art would not have had obvious motivation to arrive at the claimed invention at the present invention’s effective filing date.
The Examiner notes that the limitation stating “a skimmer funnel that skims a surface of reuse water within the reservoir tank” may be interpreted in one of two ways:  1) the skimmer funnel is within the reservoir tank, or 2) the reuse water is within the reservoir tank.  However, reading the limitation in light of the disclosure and also in view of Applicant’s remarks, the most reasonable interpretation is that the skimmer funnel is within the reservoir tank.  The disclosure clearly states that it is intended to be within the tank and cites further functions that require it to be within the tank (e.g. serving as an overflow drain).  The limitation is thus interpreted to recite that the skimmer funnel is within the reservoir tank.  Consequently, the reuse water must also necessarily be within the reservoir tank.
While the recited wash machine is set forth as an intended use in the limitation regarding the drain water pump, the recitation of structural and functional features of the wash machine indicates that the wash machine is integrated into the claimed system.  The claimed water reuse system is interpreted to positively require the wash machine, and its claimed structural and functional limitations limit the scope of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711